


109 HRES 843 IH: Expressing the sense of the House of

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 843
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mrs. Drake submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should seek to achieve complete energy
		  independence by 2015.
	
	
		Whereas all Americans have the right to affordable
			 energy;
		Whereas, for too long, the United States has failed to
			 develop its own natural resources and to encourage the innovative spirit
			 necessary to achieve energy independence;
		Whereas, by operating a 21st Century economy through an
			 energy infrastructure built in the 1970’s, the United States has made itself
			 vulnerable to rogue nations, dictators, and a commodities market that is
			 sensitive to global political and natural events; and
		Whereas the 109th Congress took decisive action to begin
			 to restore our infrastructure after decades of neglect by passing the Energy
			 Policy Act of 2005, but more must be done: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the United States should seek to achieve complete energy
			 independence by 2015, by—
			(1)investing in the production infrastructure
			 necessary to increase the use of renewable and alternative fuels;
			(2)exploring and producing more American
			 natural resources;
			(3)increasing the number of domestic
			 refineries;
			(4)revising and streamlining the permitting
			 process for constructing and operating energy production facilities;
			(5)promoting small businesses and
			 entrepreneurs to further develop the use of renewable and alternative
			 energy;
			(6)encouraging gasoline servicing stations to
			 become capable of supplying new sources of energy for automobiles;
			(7)furthering the proliferation of fuel
			 efficient vehicles;
			(8)improving the energy efficiency of Federal,
			 State, and local government facilities and promoting energy conservation in the
			 private sector;
			(9)enabling businesses and homeowners to
			 produce their own electricity and sell the abundance back to the grid;
			 and
			(10)engaging the bright minds in academia to
			 further explore research and development into new technologies and uses of
			 renewable and alternative fuels.
			
